Case 1:19-cv-00969-TNM Document 61 Filed 06/17/19 Page 1 of 1

AO 450 (Rev. 01/09; DC-03/10) Judgment in a Civil Action

UNITED STATES DISTRICT COURT

for the
District of Columbia

UNITED STATES HOUSE OF REPRESENTATIVES

)
Plaintiff )
Vv. ) Civil Action No. 19-969 (TNM)
STEVEN T. MNUCHIN et al )
Defendant )

JUDGMENT IN A CIVIL ACTION

The court has ordered that (check one):

Othe plaintiff ~ame) - ee recover from the
defendant (name) —— the amount of

- oe dollars ($ ), which includes prejudgment
interest at the rate of %, plus postjudgment interest at the rate of _ %, along with costs.

C1 the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
recover costs from the plaintiff (name)

 

rf other: the action be dismissed for lack of subject matter jurisdiction.

This action was (check one):

OG tried by ajury with Judge presiding, and the jury has
rendered a verdict.
© tried by Judge - without a jury and the above decision
was reached.
of decided by Judge Trevor N. McFadden - _ ona motion

to dismiss.
Date: 06/17/2019 ANGELA D, CAESAR, CLERK OF COURT

MY ca

feneture af Clerk or Deputy Clerk
